Slip Op. 04-64

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
NTN CORPORATION, NTN BEARING            :
CORPORATION OF AMERICA, AMERICAN        :
NTN BEARING MANUFACTURING               :
CORPORATION, NTN DRIVESHAFT, INC.,      :
NTN-BOWER CORPORATION and NTN-BCA       :
CORPORATION,                            :
                                        :
               Plaintiffs,              :
                                        :
               v.                       :            Court No.
                                        :            00-09-00443
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
TIMKEN U.S. CORPORATION,                :
                                        :
               Defendant-Intervenor.    :
________________________________________:

                               JUDGMENT

     This Court, having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Remand Determination pursuant to NTN Corp. v.
United States, 28 CIT ___, 306 F. Supp. 2d 1319 (2004), and
Commerce having complied with this Court’s instructions contained
therein, it is hereby

     ORDERED that the Final Remand Determination is affirmed in its
entirety, and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.

                                      /s/ Nicholas Tsoucalas
                                         NICHOLAS TSOUCALAS
                                            SENIOR JUDGE
Dated:    June 9, 2004
          New York, New York